EXHIBIT 10.79

This instrument was prepared by

and upon recordation should be

returned to:

 

M. Christine Graff, Esq.

Winston & Strawn LLP

35 West Wacker Drive

Chicago, Illinois 60601

 

SECOND AMENDED AND RESTATED

MORTGAGE AND SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED MORTGAGE AND SECURITY AGREEMENT (“Mortgage”) is
made and executed as of December 29, 2006, by CONTINENTAL TOWERS ASSOCIATES III,
LLC, a Delaware limited liability company, whose mailing address is c/o CTA
General Partner, L.L.C., 218 Flintlock Drive, Lakewood, NJ 08701 (“Mortgagor”)
to, in favor of and for the benefit of PGRT EQUITY, L.L.C., a Delaware limited
liability company, whose mailing address is 77 W. Wacker Drive, Suite 3900,
Chicago, IL 60601 (“Lender”), and pertains to the real estate (“Real Estate”)
described on Exhibit A attached hereto and made a part hereof.

ARTICLE ONE

RECITALS

 

1.1

Note.

Lender, as successor in interest to General Electric Capital Corporation and
Great Oak LLC, made a loan to Mortgagor, as successor in interest to Chicago
Title Land Trust Company, as successor trustee under Trust No. 40935 established
pursuant to a Trust Agreement dated July 26, 1977, which is evidenced by that
certain 1997 Promissory Note having an effective date of December 12, 1997 (the
“Original Note”). Mortgagor and Continental Towers, L.L.C. (“CTLLC”)
collectively executed and delivered to Lender an Amended and Restated Promissory
Note having an effective date of November 21, 2006 (the “2006 Note”) which
amends and restates the Original Note in its entirety. Mortgagor has executed
and delivered to Lender that certain Second Amended and Restated Promissory Note
(the “Note”) of even date herewith which, collectively with that certain Second
Amended and Restated Promissory Note of even date herewith executed by CTLLC
(the “Other Note”), amends and restates the 2006 Note in its entirety. In the
Note, Mortgagor promises to pay to the order of Lender the original principal
sum of Forty Six Million Seven Hundred One Thousand Four Hundred Fifty Nine and
00/100 Dollars ($46,701,459.00) (the “Loan”). In the Other Note, CTLLC promises
to pay to the order of Lender the original principal sum of Eighty Three Million
Twenty Four Thousand Eight Hundred Fifteen and 00/100 Dollars ($83,024,815.00)
(the “Other Loan”). This Mortgage secures the Loan and the Other Loan. From date
hereof the Loan and the Other Loan shall be repaid with interest thereon, in
monthly installments as set forth in the Note and the Other Note, respectively,
and the entire unpaid principal



balance and all accrued interest thereon shall be due and payable on January 5,
2013 (the “Maturity Date”). The terms and provisions of the Note and the Other
Note are by this reference thereto incorporated herein and made a part hereof.

 

1.2

Indebtedness.

The indebtedness evidenced by the Note and the Other Note, including principal,
interest and all other sums which may at any time be due, owing, or required to
be paid under the Note, the Other Note, this Mortgage, and the other Loan
Documents (as hereinafter defined) are herein called the “Indebtedness”.

 

1.3

Loan Documents.

The Original Note was secured by (1) that certain First Mortgage dated as of
December 27, 1985 and recorded in the office of the Recorder of Deeds of Cook
County on December 30, 1985, as Document Number 85342789 made by Original
Borrower in favor of Original Lender, as amended by that certain Third Loan
Modification Agreement dated December 1, 1988 and recorded January 10, 1989 as
Document Number 89013686, that certain that certain Fourth Loan Modification
Agreement dated December 1, 1989 and recorded January 25, 1990 as Document
Number 90041713 and that certain Fifth Loan Modification dated December 1, 1990
and recorded March 8, 1991 as Document Number 91105421; as amended and restated
by that certain Amended and Restated First Mortgage dated October 1, 1991 and
recorded in the Office of the Recorder of Deeds of Cook County on January 2,
1992, as Document Number 92001888, which Amended and Restated First Mortgage was
amended by a First Amendatory Agreement recorded in the Recorder’s Office as
Document Number 93434372, a Second Amendment and the Loan Modification and
Amended and Restated Loan Agreement recorded in the Recorder’s Office as
Document Number 95545031, and a First Amendment to Loan Modification and Amended
and Restated Loan Agreement recorded in the Recorder’s Office as Document Number
97947240 (as so amended, the “Original Mortgage”), and (2) that certain
Supplemental First Mortgage and Security Agreement dated June 1, 1995 and
recorded in the Recorder’s Office on August 17, 1995 as Document Number 95545032
(the “Supplemental Mortgage”). The Original Mortgage and the Supplemental
Mortgage were amended and restated in their entirety by that certain Amended &
Restated Mortgage and Security Agreement dated as of November 21, 2006 executed
by Mortgagor and CTLLC (the “Amended Mortgage”).

This Mortgage and that certain Second Amended and Restated Mortgage and Security
Agreement dated as of the date hereof executed by CTLLC (the “Other Mortgage”)
amend and restate the Amended Mortgage in its entirety.

In addition to this Mortgage and the Note, there have been executed and
delivered by Mortgagor to and in favor of Lender, as security for the payment of
the Indebtedness, certain other loan documents more particularly described on
Exhibit B attached hereto and by this reference thereto made a part hereof (the
Note, this Mortgage, and all other documents and instruments described on said
Exhibit B, whether now or hereafter existing, and as same may be hereafter
amended, modified, or supplemented from time to time, are collectively referred
to herein as the “Loan Documents”). In addition to the Other Mortgage and the
Other Note, CTLLC has executed and delivered to and in favor of Lender, as
security for the payment of the Indebtedness, those loan documents more
particularly described on Exhibit C attached hereto and made a part hereof (as
the same may be hereafter amended, modified or supplemented from time to time,
collectively the “Other Loan Documents”).

 

2



ARTICLE TWO

THE GRANT

In order to secure the payment of the sums that are now or may hereafter become
owing to Lender: (i) as the payments required in the Loan Documents and the
Other Loan Documents, (ii) as a result of the non-performance of any of the
terms, provisions, covenants, agreements, and obligations contained herein or
under the Loan Documents and the Other Loan Documents, or (iii) as a result of a
breach of the terms, provisions, covenants, agreements, representations,
warranties and certifications made in the Loan Documents or the Other Loan
Documents (collectively, the “Obligations”) (whether or not the Mortgagor is
personally liable for such payment, performance, and observance), and in
consideration of the sum of Ten and No/100 Dollars ($10.00), in hand paid by
Lender to the Mortgagor, the Recitals hereinabove stated in Article One, and for
other good and valuable considerations, the receipt and sufficiency of which are
hereby acknowledged, Mortgagor hereby grants, bargains, sells, assigns,
warrants, releases, aliens, transfers, conveys and mortgages to Lender and its
successors and assigns a present and continuing lien upon and security interest
in and to all of the following rights, interests, claims, and property
(collectively the “Premises”):

(a)           all the Real Estate described in Exhibit A attached hereto and by
this reference incorporated herein and made a part hereof;

(b)           all buildings, structures, and other improvements now or hereafter
constructed, erected, installed, placed or situated upon the Real Estate
(collectively the “Improvements”);

(c)           all estate, claim, demand, right, title, and interest of Mortgagor
now owned or hereafter acquired, including without limitation, any
after-acquired title, franchise, license, remainder or reversion, in and to (i)
any land or vaults lying within the right-of-way of any street, avenue, way,
passage, highway, or alley, open or proposed, vacated or otherwise, adjoining
the Real Estate; (ii) any and all alleys, sidewalks, streets, avenues, strips
and gores of land adjacent, belonging or appertaining to the Real Estate and
Improvements; (iii) all rights of ingress and egress to and from the Real Estate
and all adjoining property; (iv) storm and sanitary sewer, water, gas, electric,
railway, telephone, and all other utility services relating to the Real Estate
and Improvements; (v) all land use, zoning, developmental rights and approvals,
all air rights, water, water rights, water stock, gas, oil, minerals, coal, and
other substances of any kind or character underlying or relating to the Real
Estate or any part thereof; and (vi) each and all of the tenements,
hereditaments, easements, appurtenances, other rights, liberties, reservations,
allowances, and privileges relating to the Real Estate or the Improvements or in
any way now or hereafter appertaining thereto, including homestead and any other
claim at law or in equity (collectively the “Appurtenances”);

(d)           all leasehold estates and the right, title, and interest of the
Mortgagor in, to and under any and all leases, subleases, management agreements,
arrangements, concessions, or agreements, written or oral, relating to the use
and occupancy of the Real Estate and Improvements or any portion thereof, now or
hereafter existing or entered into, including the Credit Leases described in
Section 3.18 (collectively the “Leases”);

(e)           all rents, issues, profits, proceeds, income, revenues, royalties,
advantages, avails, claims against guarantors, security and other deposits
(whether in cash or other form), advance rentals, and any and all other payments
or benefits now or hereafter derived, directly or indirectly, from the Real
Estate and Improvements, whether under the Leases or otherwise (collectively the
“Rents”); subject, however, to the right, power, and authority (the “License”)
granted Mortgagor

 

3



in the Assignment of Rents and Leases executed by Mortgagor to and in favor of
Lender of even date herewith to collect and apply the Rents as provided therein;

(f)           all right, title, and interest of Mortgagor in and to any and all
contracts, written or oral, express or implied, now existing or hereafter
entered into or arising, in any manner related to the improvement, use,
operation, sale, conversion or other disposition of any interest in the
Premises, including without limitation all options to purchase or lease the Real
Estate or Improvements or any portion thereof or interest therein, or any other
rights, interests, or greater estates in the rights and properties comprising
the Premises, now owned or hereafter acquired by the Mortgagor (collectively the
“Contract Rights”);

(g)           all general intangibles of Mortgagor, including without
limitation, goodwill, trademarks, trade names, option rights, permits, licenses,
insurance policies and proceeds therefrom, rights of action, and books and
records relating to the Real Estate or Improvements (collectively the
“Intangible Personal Property”);

(h)           all right, title and interest of the Mortgagor in and to all
fixtures, equipment and tangible personal property of every kind, nature or
description attached or affixed to or situated upon or within the Real Estate or
Improvements, or both, provided the same are used, usable, or intended to be
used for or in connection with any present or future use, occupation, operation,
maintenance, management or enjoyment of the Real Estate or Improvements
(collectively the “Tangible Personal Property”);

(i)            all proceeds of the conversion, voluntary or involuntary, of any
of the Premises into cash or other liquidated claims, or that are otherwise
payable for injury to, or the taking or requisitioning of the Premises,
including all insurance and condemnation proceeds as provided in this Mortgage
(collectively the “Proceeds”);

 

(j)

all Tax and Insurance Deposits (as hereinafter defined);

(k)           all of the Mortgagor’s right, power, or privilege to further
hypothecate or encumber all or any portion of the property, rights and interests
described in this Article Two as security for any debt or obligation; it being
intended by this provision to divest the Mortgagor of the right, power and
privilege to hypothecate or encumber, or to grant a mortgage upon or security
interest in any of the property hypothecated in or encumbered by this Mortgage
as security for the payment of any debt or performance of any obligation without
Lender’s prior written consent (the “Right to Encumber”); and

(l)            all other property, rights, interests, estates, or claims of
every name, kind, character or nature, both in law and in equity, which
Mortgagor now has or may hereafter acquire in the Real Estate and Improvements
and all other property, rights, interests, estates or claims of any name, kind,
character or nature or properties now owned or hereafter acquired in the other
properties and interests comprising the Premises (“Other Rights and Interests”).

Mortgagor agrees that without the necessity of any further act of the Mortgagor
or Lender, the lien of and the security interest created in and by this Mortgage
shall automatically extend to and include any and all renewals, replacements,
substitutions, accessions, products or additions to and proceeds of the Premises
and any real property acquired by the Mortgagor which may be contiguous or
attached to the Premises and may be required by law or by a tenant of the
Premises to be used in or as part of the direct operation of the Premises.

 

4



TO HAVE AND TO HOLD the Premises hereby mortgaged and conveyed or so intended,
unto Lender, its successors and assigns, forever, free from all rights and
benefits under and by virtue of the Homestead Exemption Laws or similar laws of
the State or other jurisdiction in which the Premises are located (which rights
and benefits are hereby expressly released and waived), for the uses and
purposes herein set forth.

THE MORTGAGOR hereby covenants with and warrants to Lender and with the
purchaser at any foreclosure sale that at the execution and delivery hereof,
Mortgagor owns the Premises and has good, indefeasible estate therein, in fee
simple; that the Premises are free from all encumbrances whatsoever (and any
claim of any other person thereto) other than those approved and permitted by
Lender (“Permitted Exceptions”) which are listed, described and set forth in
Schedule B - Section 2 of First American Title Insurance Company’s Lender’s
Title Insurance Policy NCS-195868 dated May 11, 2005, as updated by a date down
endorsement dated as of November 20, 2006 and by a date down endorsement dated
as of the date hereof, naming Lender as the proposed insured thereunder,
including all endorsements thereto, approved by Lender (the “Loan Policy”); that
it has good and lawful right to sell, convey, mortgage and encumber the
Premises; and that Mortgagor and its successors and assigns shall forever
warrant and defend the title to the Premises against all claims and demands
whatsoever.

PROVIDED, HOWEVER, that if and when (a) Mortgagor has paid all of the
Indebtedness, and has strictly performed and observed all of the agreements,
terms, conditions, provisions, and warranties contained in this Mortgage and in
all of the other Loan Documents, and (b) CTLLC has paid all of the Indebtedness,
and has strictly performed and observed all of the agreements, terms,
conditions, provisions, and warranties contained in the Other Loan Documents,
and the estate, right, title, and interest of Lender in and to the Premises
shall cease and shall be released at the cost of Mortgagor, but otherwise shall
remain in full force and effect.

ARTICLE THREE

GENERAL AGREEMENTS

To protect the security of this Mortgage, the Mortgagor further covenants and
agrees as follows:

 

3.1

Recitals.

The recitals set forth above are true and correct and are by reference
incorporated herein.

 

3.2

Obligations.

Mortgagor shall pay promptly each and every sum due to Lender under the Loan
Documents either as the payments due under any of the terms thereof, as sums due
as a result of the nonperformance of any of the covenants, agreements, and
obligations thereof, or as amounts due as a result of a breach of any of the
representations, warranties, and certifications contained therein (including
fees and charges), at the times and in the manner provided in the Loan
Documents. All such sums payable by Mortgagor shall be paid without demand,
counterclaim, offset, deduction, or defense. Mortgagor hereby waives all rights
now or hereafter conferred by statute or otherwise to any such demand,
counterclaim, offset, deduction, or defense.

 

5



 

3.3

Other Payments.

(a)           Mortgagor shall deposit, in addition to the monthly installments
of principal and interest required by the Note, monthly until the Indebtedness
is fully paid the following sums (collectively, the “Tax and Insurance
Deposits”):

(i)            a sum equal to one-twelfth (1/12th) of the annual Taxes (as
hereinafter defined) next due on the Premises, all as estimated by Lender (the
“Tax Deposits”); and

(ii)          a sum equal to one-twelfth (1/12th) of the annual premium or
premiums next payable for the insurance hereinafter required to be maintained on
or with respect to the Premises (the “Insurance Deposits”).

(iii)         amounts paid as Tax and Insurance Deposits are herein called
“Other Payments”.

(b)           Should the total Tax and Insurance Deposits on hand not be
sufficient to pay all of the Taxes and insurance premiums, together with all
penalties and interest thereon, when the same become due and payable, then the
Mortgagor shall pay to Lender promptly on demand any amount necessary to make up
the deficiency. If the total of such Tax and Insurance Deposits exceeds the
amount required to pay the Taxes and insurance premiums, such excess shall be
credited on subsequent payments to be made for such items.

 

(c)

All such Tax and Insurance Deposits:

(i)            shall be held by Lender or a depository designated by Lender, in
trust, with no obligation to segregate such payments and without any obligation
arising for the payment of any interest thereon;

(ii)          shall be held in trust to be applied by Lender for the purposes
for which made (as hereinabove provided) subject, however, to the security
interest granted Lender therein pursuant to Article Two; and

 

(iii)

shall not be subject to the direction or control of the Mortgagor.

(d)           Provided that no Event of Default (as hereinafter defined) exists
and there are sufficient funds in the Tax and Insurance Deposits, Lender agrees
to make the payment of the Taxes or insurance premiums with reasonable
promptness following its receipt of appropriate tax and/or insurance bills
therefor, or alternatively upon presentation by Mortgagor of receipted (i.e.
paid) tax and/or insurance bills therefor, Lender shall reimburse the Mortgagor
for such Taxes and insurance premium payments made by the Mortgagor.

(e)           Upon the occurrence of an Event of Default (as hereinafter
defined), Lender may, at its option, without being required to do so, apply any
Tax and Insurance Deposits on hand on account of any of the Indebtedness, in
such order and manner as Lender may elect. When the Indebtedness has been fully
paid, then any remaining Tax and Insurance Deposits shall be paid to the
Mortgagor.

 

3.4

Maintenance, Repair, Restoration, Prior Liens, Parking.

The Mortgagor shall and hereby agrees to:

 

6



(a)           promptly repair, restore, replace, or rebuild any portion of the
Improvements which may become damaged or destroyed, whether or not proceeds of
insurance are available or sufficient for such purpose, with all replacements
being at least equal in quality and condition as existed prior thereto, free
from any security interest therein, encumbrances thereon, or reservation of
title thereto;

(b)           keep the Improvements in good condition and repair, without waste,
and free from mechanics’, materialmen’s or like liens or claims or other liens
or claims of lien;

(c)           complete, within a reasonable time, any Improvements now or
hereafter in the process of construction or erection upon the Real Estate;

(d)           comply with all statutes, rules, regulations, orders, decrees, and
other requirements of any governmental body, whether federal, state, or local,
having jurisdiction over the Premises and the use thereof and observe and comply
with any conditions and requirements necessary to preserve and extend any and
all rights, licenses, permits (including without limitation zoning variances,
special exceptions, and nonconforming uses), privileges, franchises, and
concessions that are applicable to the Premises or its use and occupancy;

(e)           make no material alterations in or to the Improvements, except as
required in paragraph (d) hereof or otherwise with the written consent of Lender
and in conformity with all applicable laws;

(f)           not suffer nor permit any change in the general nature of the
occupancy of the Improvements without Lender’s prior written consent;

 

(g)

pay when due all operating costs of the Improvements;

(h)           not initiate nor acquiesce in any zoning reclassification with
respect to the Premises without Lender’s prior written consent;

(i)           provide, improve, grade, surface and thereafter maintain, clean,
repair, and adequately light all parking areas upon the Real Estate of
sufficient size to accommodate the greater of (a) the amount of standard-size
vehicles required by law, ordinance, regulation, or (b) required by the terms of
any lease which is subject to the Assignment of Rents and Leases made by
Mortgagor to and in favor of Lender of even date herewith, together with any
sidewalks, aisles, streets, driveways and sidewalk cuts and sufficient paved
areas for ingress, egress and rights-of-way to and from the adjacent
thoroughfares necessary or desirable for the use thereof; and

(j)            forever warrant and defend its title to the Premises and the
validity, enforceability and priority of the lien and security interests granted
in and by this Mortgage and the other Loan Documents against the claims and
demands of all persons.

 

3.5

Property Taxes and Contest of Liens.

Notwithstanding the Other Payments required by Section 3.3, Mortgagor shall be
responsible for the payment, when first due and owing and before delinquency and
before any penalty attaches, of all real estate and personal property taxes and
assessments (general or special), water charges, sewer charges, and any other
charges, fees, taxes, claims, levies, charges, expenses, liens, and assessments,
ordinary or extraordinary, governmental or nongovernmental, statutory or
otherwise, that may be asserted against the

 

7



Premises or any part thereof or interest therein (“Taxes”). Notwithstanding
anything contained herein to the contrary, Mortgagor may, in good faith and with
reasonable diligence, contest the validity or amount of any such Taxes as well
as any mechanics’, materialmen’s, or other liens or claims of lien upon the
Premises (collectively “Contested Liens”), provided that:

(a)           such contest shall have the effect of preventing the collection of
the Contested Liens and the sale or forfeiture of Premises or any part thereof
or interest therein to satisfy the same; and

(b)           Mortgagor shall first notify Lender in writing of the intention of
Mortgagor to contest the same before any Contested Liens have been increased by
any interest, penalties, or costs.

 

3.6

Tax and Lien Payments by Lender.

(a)           Upon the failure of Mortgagor to pay the Tax Deposits as required
in Section 3.3 or (in the event said payments are waived by Lender) to pay the
Taxes required to be paid in Section 3.5 above, Lender is authorized, in its
sole discretion, to make any payment of Taxes levied, assessed or asserted
against the Premises, or any part thereof, in accordance with any tax bill or
statement from the appropriate public office without inquiry into the accuracy
or validity of any Taxes, sales, forfeiture, or title or claim relating thereto.

(b)           Lender is also authorized, in the place and stead of Mortgagor, to
make any payment relating to any apparent or threatened adverse title, lien,
claim of lien, encumbrance, claim, charge, or payment otherwise relating to any
other purpose but not enumerated in this Section, whenever, in Lender’s judgment
and discretion, such advance seems necessary to protect the full security
intended to be created by this Mortgage.

(c)           All such advances authorized by this Section 3.6 shall constitute
additional Indebtedness and shall be repaid by Mortgagor to Lender upon demand
with interest at the Default Rate (as defined in the Note) from the date of such
advance.

 

3.7

Insurance.

(a)           The Mortgagor shall insure and keep insured the Premises and each
and every part thereof against such perils and hazards as Lender may from time
to time require, and in any event including:

(i)            Property insurance against loss of and damage to the Improvements
by all risks of physical loss or damage, including by fire, windstorm, flood,
and other risks covered by the so-called extended endorsement in an amount equal
to one hundred percent (100%) of the then current “full replacement cost” of all
Improvements, fixtures and equipment from time to time on the Improvements
without deduction for physical depreciation, with the deductible provided in the
policy not to exceed $10,000;

(ii)          Commercial general liability insurance on an occurrence basis to
afford protection for death, bodily injury and property damage in an amount of
not less than the greater of (i) One Million Dollars ($1,000,000.00) or (ii) the
highest amount of coverage required to be carried by the landlord under the
terms of the Credit Leases (as hereinafter defined) in the Premises with such
limits as Lender may reasonably require;

 

8



(iii)         Steam boiler, machinery and pressurized vessel insurance (if
applicable to the Improvements);

(iv)         Rent loss insurance in an amount sufficient to cover loss of rents
from the Premises for a minimum of twelve (12) months;

(v)           If any building or other structure on the Premises is located in a
“Special Flood Hazard Area” designated as “Zone A” by the National Flood
Protection Act, Flood Insurance in an amount equal to the principal amount of
the Loan; and

(vi)         The types and amounts of coverage as are customarily maintained by
owners or operators of like properties.

 

(b)

Insurance policies required by this Section 3.7 shall:

(i)           be in amounts and form and issued by companies satisfactory to
Lender and shall comply with all provisions of this Mortgage;

(ii)          contain endorsements naming Lender as first mortgagee under a
standard mortgagee clause under the required property, steam boiler and rent
loss insurance policies (and the flood insurance policy, if applicable) and as
an additional insured for the commercial general liability insurance policy.

(iii)         contain endorsements providing for not less than thirty (30) days’
written notice to Lender prior to any modification cancellation, non-renewal or
termination;

(iv)         permit Lender to pay any premium within fifteen (15) days after its
receipt of notice stating that such premium has not been paid when due; and

(v)           require that settlement of any claim under any of the referenced
policies shall require Lender’s prior written approval;

(vi)         provide for affirmative coverage for acts of terrorism under the
required property and liability insurance or evidence that coverage for acts of
terrorism is not excluded from said insurance, in either case, as reflected on
certificates of insurance submitted to Lender; and

(vii)        contain exclusions to coverage acceptable to Lender. The insurance
premiums must be prepaid for one year for each coverage period.

(c)           The policy or policies of such insurance or certificates of
insurance evidencing the required coverage shall be delivered to Lender. The
insurance premiums must be prepaid for one year for each coverage period.

(d)           Mortgagor shall not purchase separate insurance policies
concurrent in form or contributing in the event of loss with those policies
required to be maintained under this Section 3.7.

 

9



 

3.8

Insurance Premium Payment by Lender.

(a)           In the event the Mortgagor fails to make the Insurance Deposits as
required by Section 3.3 or (if those payments have been waived) upon Lender’s
receipt (i) of notice of an unpaid insurance premium, (ii) of notice of a
termination or cancellation of any required insurance policy, or (iii) of notice
that a required insurance policy is not to be renewed and Mortgagor fails to
provide replacement coverage at least fifteen (15) days prior to the termination
of existing coverage, Lender may, at its option, procure and substitute another
policy of insurance in the amount required pursuant to the foregoing terms of
this Mortgage with such companies as Lender may select, the cost of which shall
be paid by Mortgagor upon demand should the amount available from the Insurance
Deposit be insufficient to pay the premium therefor. All sums paid by Lender in
procuring said insurance that are not promptly reimbursed by the Mortgagor shall
be additional Indebtedness and shall be immediately due and payable without
notice, with interest thereon at the Default Rate as defined in the Note.

(b)           In the event of any insured damage to or destruction of the
Improvements or any part thereof, Mortgagor shall promptly notify Lender and
take such steps as necessary to preserve the undamaged portion of the
Improvements. Subject to the provisions of the Senior Mortgage (as hereinafter
defined) and the rights of the holder of the Senior Mortgage, in Lender’s sole
discretion all insurance proceeds shall be applied: (i) to the installments of
the Indebtedness in the inverse order of its maturity (provided, however, no
premium or penalty shall be payable in connection with any prepayment of the
Indebtedness from the insurance proceeds as aforesaid), or (ii) to the cost of
restoring, repairing, replacing, or rebuilding (herein generally called
“Restoration”) the Improvements or any part thereof. Provided however, if any
Credit Lease, as described in Section 3.18(b), requires the Restoration of the
Improvements, then so long as (i) no Event of Default is in existence on the
date of such damage or destruction of the Improvements and no event has occurred
as of such date which with the passage of time, the giving of notice or both,
would constitute an Event of Default, and (ii) no tenant under any Credit Lease
is in default thereof as of such date and no event has occurred which, with the
passage of time or the giving of notice or both, would constitute a default by
the tenant under any Credit Lease, such insurance proceeds, after deducting
therefrom any expenses incurred protecting the undamaged portion of the
Improvements and in the collection of the insurance proceeds, shall be disbursed
by Lender to Mortgagor to reimburse Mortgagor for the cost of Restoration as set
forth in Section 3.10.

 

3.9

Condemnation.

(a)           The Mortgagor shall give Lender prompt notice of any proceedings,
instituted or threatened, seeking condemnation or taking by eminent domain or
any like process (a “Taking”) of all or any part of the Real Estate or
Improvements including any easement thereon or appurtenance thereto (including
severance of, consequential damage to, or change in grade of streets), and shall
deliver to Lender copies of any and all papers served in connection with any
such proceeding.

(b)           Subject to the provisions of the Senior Mortgage (as hereinafter
defined), Mortgagor hereby assigns, transfers, and sets over unto Lender the
entire proceeds of any and all awards resulting from any Taking (the “Award”).
Subject to the rights of holder of the Senior Mortgage, Lender is hereby
authorized to collect and receive from the condemnation authorities the entire
Award and is further authorized to give appropriate receipts and acquittances
therefor.

(c)           In the event of any such Taking, any and all such Award shall be
applied, in Lender’s sole discretion: (I) to the installments of the
Indebtedness in the inverse order of their

 

10



maturity (provided, however, no premium or penalty shall be payable in
connection with any prepayment of the Indebtedness made out of such Award as
aforesaid); or (ii) to the cost of Restoration of the Real Estate and
Improvements or any part thereof. Provided however, if any Credit Lease, as
described in Section 3.18(b), requires the Restoration of the Improvements, then
so long as (i) no Event of Default is in existence on the date of such Taking
and no event has occurred as of such date which with the passage of time, the
giving of notice or both, would constitute an Event of Default, and (ii) no
tenant under any Credit Lease is in default thereof as of such date and no event
has occurred which, with the passage of time or the giving of notice or both,
would constitute a default by the tenant under any Credit Lease, such Award,
after deducting therefrom any expenses incurred in the collection of the Award,
shall be used to reimburse Mortgagor for the cost of Restoration as set forth in
Section 3.10.

 

3.10

Restoration Using Proceeds.

(a)           In the event Lender elects to make any Proceeds available for
Restoration of the Real Estate and/or Improvements, Mortgagor shall complete, in
form and with supporting documentation reasonably required by Lender, an
estimate of the cost to repair or to restore the Real Estate and Improvements to
the condition at least equal to the condition in which they existed prior to
such damage, destruction or Taking, free from any security interest in, lien or
encumbrances on, or reservation of title to such Real Estate and Improvements.

(b)           The Proceeds necessary to complete Restoration shall be held by
Lender, or if Lender so desires, a disbursing agent selected by Lender. Said
Proceeds may be invested using Mortgagor’s taxpayer identification number in an
interest bearing account mutually acceptable to Mortgagor and Lender. The costs
and expenses of administering disbursements shall be paid by Mortgagor. In the
event the amount of the Proceeds are insufficient to cover the cost of
Restoration, Mortgagor shall pay the cost of Restoration in excess of the
Proceeds before being entitled to any reimbursement from the Proceeds.

(c)           Subject to Lender’s right to limit the number of disbursements,
the Proceeds shall be disbursed from time to time upon Lender’s being furnished
with architect’s certificates, waivers of lien, contractor’s sworn statements,
and such other evidences as Lender or any disbursing agent may reasonably
require to verify the cost and fact of the completion of the Improvements
included in said disbursement. Under no circumstances shall any portion of the
Proceeds be released until Lender has been reasonably assured that the Proceeds
remaining after the requested disbursement will be sufficient to complete
Restoration. No Payment made prior to the final completion of Restoration shall
exceed ninety percent (90%) of the value of the work performed from time to
time. Any Proceeds remaining after Restoration shall be applied at Lender’s
option against the Indebtedness in the inverse order of its maturity.

 

3.11

Restrictions on Transfer.

 

(a)

Without the prior written consent of Lender:

(i)            Mortgagor shall not create, effect, contract for, commit or
consent to, nor shall Mortgagor suffer or permit any sale, conveyance, transfer,
assignment, collateral assignment, lien, other than Contested Liens as defined
and permitted in Section 3.5 of this Mortgage, pledge, mortgage, security
interest, or other hypothecation, encumbrance or alienation (or any agreement to
do any of the foregoing) of the Premises, or any interest therein or title
thereto, (excepting, however, the sale or other disposition of Collateral (as
hereinafter defined) no longer useful in connection with the operation of

 

11



the Premises (“Obsolete Collateral”), provided, however, that prior to the sale
or other disposition of Obsolete Collateral, such Obsolete Collateral shall have
been replaced by Collateral of at least equal value and utility which is subject
to the first and prior lien of this Mortgage; or

(ii)          Mortgagor shall not fail to pay when the same shall become due all
lawful claims and demands of mechanics, materialmen, laborers, and others which,
if unpaid, might result in or permit the creation of a lien on the Real Estate
or Improvements, or on the Rents arising therefrom; or

(iii)         if the Mortgagor is a land trustee (“Trustee Mortgagor”), any
beneficiary of the Mortgagor shall not create, effect, contract for, commit or
consent to, or shall suffer or permit, any sale, conveyance, transfer,
assignment, collateral assignment, lien, pledge, mortgage, security interest, or
other hypothecation, encumbrance or alienation of such beneficiary’s beneficial
interest in the Mortgagor; or

(iv)         if the Mortgagor is a corporation or limited liability company, or
if any corporation or limited liability company is a beneficiary of a Trustee
Mortgagor, any shareholder of such corporation or limited liability company
shall not create, effect, contract for, commit or consent to, or shall suffer or
permit any sale, conveyance, transfer, assignment, collateral assignment, lien,
pledge, mortgage, security interest, or other hypothecation, encumbrance or
alienation of any such shareholder’s shares of such corporation or limited
liability company (provided, however, that if such corporation or limited
liability company is a corporation or limited liability company whose stock is
publicly traded on a national securities exchange or on the “Over The Counter”
market, then this subparagraph (iv) shall be inapplicable); or

(v)          if the Mortgagor is a partnership or joint venture or if any
beneficiary of a Trustee Mortgagor is a partnership or joint venture, any
general partner or joint venturer in such partnership or joint venture shall not
create, effect, contract for, commit or consent to, suffer, or permit any sale,
conveyance, transfer, assignment, collateral assignment, lien, pledge, mortgage,
security interest, or other hypothecation, encumbrance or alienation of any part
of the partnership interest or joint venture interest, as the case may be, of
such general partner or joint venturer; or

(vi)         there shall not be any change in control (by way of transfers of
stock ownership, partnership interests, or otherwise) in any corporation,
limited liability company or partnership constituting or included within the
Mortgagor which directly or indirectly controls any corporation, limited
liability company or partnership constituting or included within the Mortgagor
that results in a material change in the identity of the person(s) in control of
such entity.

(b)           It is expressly provided, however, that the foregoing provisions
of this Section 3.11 shall not apply (i) to liens securing the Indebtedness, or
(ii) to the lien of current Taxes not in default. The provisions of this Section
3.11 shall be operative with respect to, and shall be binding upon, any persons
who, in accordance with the terms hereof or otherwise, shall acquire any part of
or interest in or encumbrance upon the Premises, or such beneficial interest in,
share of stock of, or partnership or joint venture interest in the Mortgagor or
any beneficiary of a Trustee Mortgagor. Any waiver by Lender of the provisions
of this Section 3.11 shall not be deemed to be a waiver of the right of Lender
in the future to insist upon strict compliance with the provisions of this
Section 3.11.

 

12



(c)           Upon the sale or transfer of (i) all or any part of the Premises,
or (ii) all or any part of the beneficial interest in Mortgagor (if Mortgagor is
not a natural person or persons but is a corporation, limited liability company,
partnership, trust or other legal entity) (the person or entity to whom or which
all or any part of the Premises have been so sold or transferred, being the
“Transferee”), without the prior written consent of Lender, Lender may, at
Lender’s option, declare all of the sums secured by this Mortgage to be
immediately due and payable.

 

3.12

Lender’s Dealings with Transferee.

In the event Lender gives its written consent to a sale or transfer, whether by
operation of law, voluntarily, or otherwise, of all or any part of the Premises,
Lender shall be authorized and empowered to deal with the Transferee with regard
to the Premises, the Indebtedness, and any of the terms or conditions of this
Mortgage as fully and to the same extent as it might with the original
Mortgagor, without in any way releasing or discharging the original Mortgagor
from any of its covenants under this Mortgage, and without waiving Lender’s
right of acceleration of the maturity of the Indebtedness as provided in this
Mortgage or the Note.

 

3.13

Change in Tax Laws.

In the event of the enactment of or change in (including a change in
interpretation) any applicable law, in any manner changing or modifying the laws
governing (i) the taxation of mortgages, deeds of trust or other security
instruments or the debts secured thereby, or (ii) the manner of collecting such
taxes, so as to adversely affect Lender, this Mortgage or any other Loan
Document or the Indebtedness, Mortgagor shall promptly pay any such tax and
otherwise compensate Lender to the extent of such detriment; provided, however,
that if Mortgagor fails to make such payment or if any such law prohibits
Mortgagor from making such payment or would penalize Lender in the event of such
payment, Lender may elect, by notice in writing given to the Mortgagor, to
declare all of the Indebtedness secured hereby to be and become due and payable,
at par, within sixty (60) days from the giving of such notice.

 

3.14

Inspection of Premises.

Mortgagor hereby grants to Lender, its agents, employees, consultants and
contractors the right to enter upon the Premises for the purpose of making any
and all inspections, reports, tests, inquiries and reviews as Lender (in its
sole and absolute discretion) deems necessary to assess the then current
condition of the Premises, or for the purpose of performing any other acts which
Lender is authorized to perform under this Mortgage or under the Environmental
Indemnification Agreement. Mortgagor will cooperate with Lender to facilitate
each such entry and the accomplishment of such purposes.

 

3.15

Certified Annual Operating Statements.

Within one hundred twenty (120) days after the close of each fiscal year of
Mortgagor, Mortgagor shall furnish (i) annual operating statements showing all
elements of income and expense of the Premises, and (ii) a current rent roll,
showing all items set forth in the rent roll delivered to Lender in connection
with the closing of the Loan, as well as gross sales of each tenant, if any,
paying percentage rental. Mortgagor shall promptly furnish to Lender such other
financial information concerning the condition of the Premises, and all other
information concerning the Premises or the performance by Mortgagor of the
Obligations, that Lender may reasonably request. All such statements and
information shall be prepared in accordance with generally accepted accounting
principles and shall otherwise be satisfactory to Lender and shall be certified
by an authorized person, member, partner or officer of Mortgagor approved by
Lender. Lender and its representatives shall have the right, at all reasonable
times and upon reasonable notice, to examine and make copies of Mortgagor’s
plans, books, records, income tax returns and all

 

13



supporting data concerning the Premises. Mortgagor will assist Lender and its
representatives in conducting any such examination.

 

3.16

Declaration of Subordination.

At the option of Lender, this Mortgage shall become subject and subordinate, in
whole or in part (but not with respect to priority of entitlement to insurance
proceeds or any Award) to any and all Leases of all or any part of the Premises
upon the execution by Lender and recording thereof, at any time hereafter and in
the appropriate official records of the county wherein the Real Estate is
situated, of a unilateral declaration to that effect.

 

3.17

Usury.

Lender intends that Mortgagor shall not be required to pay, and Lender shall not
be entitled to receive or collect, interest in excess of the maximum legal rate
permitted under applicable usury laws. In the event Lender or any court
determines that any charge, fee or interest paid or agreed to be paid in
connection with the Loan may, under applicable usury laws, cause the interest
rate on the Loan to exceed the maximum rate permitted by law, then such charges,
fees or interest shall be reduced to the maximum rate permitted by law and any
amounts actually paid in excess of such maximum rate permitted by law shall, at
Lender’s option, be applied by Lender to reduce the outstanding principal
balance of the Loan or repaid by Lender directly to Mortgagor.

 

3.18

Lease Obligations.

(a)           Mortgagor covenants and agrees to keep, observe and perform and to
require all tenants of the Premises to keep, observe and perform all the
covenants, agreements and provisions of any present or future Leases, including
the Credit Leases described herein, of the Premises on their respective part to
be kept, observed and performed. If Mortgagor shall neglect or refuse to so
perform or fail to require such tenants to so perform, then Lender may, at its
option, itself perform and comply or require performance or compliance by such
tenants with any such lease covenants, agreements and provisions. Any sums
expended by Lender in performance or compliance with such Leases or in enforcing
performance or compliance with such Leases by the tenants, including costs and
expenses and attorneys’ fees, shall be paid by Mortgagor upon demand with
interest thereon at the Default Rate as defined in the Note and in the absence
of such payment all such sums shall be deemed to be and become part of the
Indebtedness secured by this Mortgage.

(b)           Mortgagor, as further security for the payment of the
Indebtedness, has, pursuant to this Mortgage and by separate Assignment of Rents
and Leases of even date herewith, sold, transferred and assigned to Lender, its
successors and assigns, all of Mortgagor’s right, title and interest, as
landlord, in, to and under certain leases demising all or a portion of the
Premises, together with the Rents provided therein, including, without
limitation, those lease or leases (the “Credit Leases”) identified on Exhibit C
attached hereto and made a part hereof.

Mortgagor expressly covenants and agrees that if Mortgagor, as landlord under
the Credit Leases, fails to perform and fulfill any term, covenant, condition or
provision in said Credit Leases on its part to be performed or fulfilled, at the
times and in the manner in the Credit Leases provided, or if Mortgagor suffers
or permits to occur any breach or default under the provisions of said Credit
Leases, or if Mortgagor fails to fully protect, insure, preserve and cause
continued performance or fulfillment of the terms, covenants or provisions in
said Credit Leases required to be performed or fulfilled by any tenant therein
or if Mortgagor, without Lender’s prior written consent, permits or approves an
assignment by any

 

14



tenant under the Credit Leases or a subletting of all or any part of the
Premises demised in the Credit Leases, then in any such event, at the option of
Lender, and without notice to the Mortgagor, such breach or default shall
constitute an Event of Default hereunder and at the option of Lender, all unpaid
Indebtedness secured by this Mortgage shall, notwithstanding anything in the
Note, this Mortgage or the other Loan Documents to the contrary, become due and
payable as in case of other Events of Default.

 

3.19

Environmental Compliance.

Mortgagor hereby agrees to comply and cause all tenants of the Premises to
comply with any and all Federal, state or local laws, rules and regulations
relating to environmental protection including, but not limited to, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980
(“CERCLA”), as amended by the Superfund Amendments and Reauthorization Act of
1986, and such other legislation, rules and regulations as are in, or may
hereafter come into, effect and apply to Mortgagor, Lender, the Loan or the
Premises or any occupancy users thereof, whether as lessees, tenants, licensees,
or otherwise. Mortgagor shall defend, indemnify and save and hold Lender
harmless from and against any and all claims, costs or expenses relating to such
environmental protection provisions notwithstanding any exculpatory or
limitation of liability provisions contained in this Mortgage and the other Loan
Documents.

 

3.20

Further Assurances.

(a)           Mortgagor shall do all acts necessary to keep valid and effective
the lien and security interest created by this Mortgage and the security
intended to be afforded by the Loan Documents and to carry into effect their
objectives.

(b)           Mortgagor shall, upon the request of Lender from time to time, and
in the event all or any portion of the Premises is leased to a person or entity
affiliated with an Exculpated Party (hereinafter defined in Section 7.13),
Mortgagor will cause such person or entity to execute, acknowledge and deliver
all such additional papers and instruments and perform all such further acts as
may be reasonably necessary to perform the Obligations and, as Lender deems
reasonably necessary, to evidence, perfect or confirm the liens and security
interests, or the priority thereof, created by this Mortgage and the other Loan
Documents.

(c)           Without limiting the generality of the foregoing, Mortgagor will
promptly and, insofar as not contrary to applicable law, at Mortgagor’s expense,
execute, record, rerecord, file and refile in such offices, at such times and as
often as may be necessary, this Mortgage, additional mortgages, security
agreements, and every other instrument in addition to or supplemental hereto,
including applicable financing statements, continuation statements, affidavits
or certificates as may be necessary to create, perfect, maintain, continue,
extend and/or preserve the liens, encumbrances and security interests intended
to be granted and created in and by the Loan Documents and the rights and
remedies of Lender and Mortgagor thereunder. Upon request of Lender, Mortgagor
shall promptly supply evidence of fulfillment of the foregoing acts and further
assurances.

 

3.21

Change of Name, Identity or Structure.

Except as may be expressly permitted by Lender in writing, Mortgagor shall not
change its name, identity (including its trade name or names) or, if not an
individual, its corporate, partnership, limited liability company or other
structure without notifying Lender at least thirty (30) days prior to the
effective date of such change and, in the case of a change in the Mortgagor’s
structure, without first obtaining the prior written consent of Lender.

 

15



 

3.22

Future Advances.

This Mortgage is given to secure not only existing indebtedness but also future
advances (whether obligatory or to be made at the option of Lender, or
otherwise) made by Lender, to the same extent as if such future advances were
made on the date of the execution of this Mortgage. The total amount of
indebtedness that may be so secured may decrease or increase from time to time,
but all indebtedness secured hereby shall in no event exceed an amount equal to
two (2) times the original principal amount of the Note, as stated above.

ARTICLE FOUR

EVENTS OF DEFAULT

 

4.1

Defaults.

It shall constitute an event of default (“Event of Default”) of and under this
Mortgage and, at the option of Lender under the other Loan Documents, if any of
the following events shall occur:

(a)           Mortgagor shall fail to perform on the dates or within the times
required any of the Obligations involving the payment of money, including the
payment of principal and/or interest under the Note;

(b)           Mortgagor shall fail to timely observe, perform or discharge any
of the non-monetary Obligations, other than a non-monetary obligation described
in any other clause in this Article Four, and any such failure shall remain
unremedied for thirty (30) days or such lesser period as may be otherwise
specified in the applicable Loan Document (the “Grace Period”) after notice to
Mortgagor of the occurrence of such failure; provided, however, that Lender may,
at its option, extend any applicable Grace Period up to ninety (90) days if
Lender determines in good faith that: (i) such default cannot reasonably be
cured within such Grace Period but can be cured within ninety (90) days; (ii) no
lien or security interest created by the Loan Documents shall be impaired prior
to the anticipated completion of such cure; and (iii) Lender’s immediate
exercise of any remedies provided in this Mortgage or by law is not necessary
for the protection or preservation of the Premises or Lender’s security interest
therein or lien thereon, and Mortgagor shall immediately commence and diligently
pursue the cure of such default;

(c)           An event of default shall have occurred under the Other Loan
Documents beyond any applicable cure period;

(d)           Mortgagor, as landlord or sublandlord, as the case may be, shall
assign or otherwise encumber the Rents or any interest therein without first
obtaining the written consent of Lender;

(e)           Should any representation or warranty made by Mortgagor in, under
or pursuant to any of the Loan Documents be false or misleading in any material
respect as of the date on which such representation or warranty was made or
deemed remade;

(f)           Should any of the Loan Documents cease to be in full force and
effect or be declared null and void, or cease to constitute valid and subsisting
liens and/or valid and perfected security interests in, to, or upon the
Premises, or should Mortgagor contest or deny in writing any of its liabilities
or Obligations under any of the Loan Documents;

 

16



(g)           Should any violation of Section 3.11 (a) occur or should any other
event occur which, under the terms of the Loan Documents, would permit Lender to
accelerate the maturity of the Indebtedness;

(h)           Should Mortgagor fail at any time to satisfy the requirements of
Section 3.7 and such failure shall continue for fifteen (15) days after written
notice thereof;

(i)            Should any Exculpated Party commence any case, proceeding or
other action seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it and its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking to have
an order for relief entered against it as debtor, or seeking appointment of a
Receiver for it or for all or any substantial part of its property
(collectively, a “Proceeding”) and such events cause or result in a Material
Adverse Change;

(j)            Should any Exculpated Party take an action to authorize any of
the actions set forth above in paragraph (h)of this Section 4.1;

(k)           Should any Proceeding be commenced against any Exculpated Party,
and such Proceeding results in the entry of an order for relief against it which
is not fully stayed within seven (7) business days after the entry thereof or
remains undismissed for a period of forty-five (45) days;

(l)            Should (i) final judgment, other than a final judgment in
connection with any condemnation, and including any judgment or other final
determination of any contest permitted by Section 3.5 of this Mortgage, be
entered against Mortgagor that (a) adversely affects the value, use, or
operation of the Premises, or (b) adversely affects, or reasonably may tend to
adversely affect, the validity, enforceability, or priority of the lien or
security interests created in and by this Mortgage, or the other Loan Documents,
or both, or (ii) execution or other final process issue thereon with respect to
the Premises, and Mortgagor shall fail to discharge the same, or provide for its
discharge in accordance with its terms, or procure a stay of execution thereon,
in any event within thirty (30) days from entry, or shall not within such
period, or such longer period during which execution on such judgment shall have
been stayed, appeal therefrom or from the order, decree, or process upon or
pursuant to which such judgment shall have been entered and cause its execution
to be stayed during such appeal, or if on appeal such order, decree, or process
shall be affirmed and Mortgagor shall not discharge such judgment or provide for
its discharge in accordance with its terms within thirty (30) days after the
entry of such order or decree of affirmation, or if any stay of execution on
appeal is released or otherwise discharged; or

(m)         should a default or event of default occur and remain uncured at the
expiration of any applicable cure period under any mortgage, deed of trust,
encumbrance, lien or security agreement encumbering all or any portion of the
Premises which is subordinate or superior to the lien of this Mortgage or if any
party under any such instrument shall commence a foreclosure or other collection
or enforcement action in connection therewith, provided, however, that this
provision shall not be deemed to be a waiver of the provisions of Section 3.11
prohibiting further encumbrances or of any other provision of this Mortgage, it
being understood that it is an event of default under this Mortgage to permit
any further mortgage, encumbrance, lien or security agreement to encumber all or
any portion of the Mortgaged Property without the prior written consent of the
Mortgagee.

 

17



ARTICLE FIVE

REMEDIES

 

5.1

Remedies.

(a)           Upon the occurrence of an Event of Default, Lender, at its option,
may at any time thereafter declare the entire Indebtedness to be immediately due
and payable and the same shall thereupon become immediately due and payable,
without any further presentment, demand, protest or notice of any kind being
required and Lender, at its option and in its sole discretion (subject to the
rights of the holder of the Senior Mortgage), shall also be entitled to do any
of the following:

(i)           in person, by agent, or by a Receiver, without regard to the
adequacy of security, the solvency of Mortgagor or the condition of the
Premises, without obligation to do so and without notice to or demand upon
Mortgagor, enter upon and take possession of the Premises, or any part thereof,
in its own name or in the name of a Trustee and do any acts which Lender deems
necessary to preserve the value or marketability of the Premises; sue for or
otherwise collect the Rents, and apply the same, less costs and expenses of
operation and collection, including reasonable attorneys’ fees, against the
Indebtedness and Obligations, all in such order as Lender may determine; appear
in and defend any action or proceeding purporting to affect, in any manner
whatsoever, the Obligations, the security hereof or the rights or powers of
Lender; pay, purchase or compromise any encumbrance, charge or lien that in the
judgment of Lender is prior or superior hereto; and in exercising any such
powers, pay necessary expenses, employ counsel and pay reasonable attorneys’
fees;

(ii)          as a matter of strict right and without notice to Mortgagor or
anyone claiming under Mortgagor, and without regard to: (a) the solvency of
Mortgagor, (b) whether there has been or may be any impairment of or diminution
in the value of the Premises, or (c) whether the amount of the Indebtedness
exceeds the then value of the Premises, apply ex parte to any court having
jurisdiction to appoint a Receiver to enter upon and take possession of the
Premises, and Mortgagor hereby waives notice of any application therefor,
provided a hearing to confirm such appointment with notice to Lender is set
within the time required by law (any such Receiver shall have all the powers and
duties of Receivers in similar cases and all the powers and duties of Lender in
case of entry as provided herein, and shall continue as such and exercise all
such powers until the date of confirmation of sale, unless such Receivership is
sooner terminated);

(iii)         commence an action to foreclose this Mortgage in the manner
provided in this Mortgage or by law; and

(iv)         with respect to any Collateral, proceed as to both the real and
personal property in accordance with Lender’s rights and remedies in respect of
the Real Estate and Improvements, or proceed to sell said Collateral separately
and without regard to the Real Estate and Improvements in accordance with
Lender’s rights and remedies to the Collateral.

(b)           In (i) any action to foreclose the lien of this Mortgage or
enforce any other remedy of Lender under any of the Loan Documents, or (ii) any
other proceeding whatsoever in connection with any of the Loan Documents or the
Premises in which Lender is named as a party, there shall be allowed and
included, as additional indebtedness in the judgment or decree for sale

 

18



resulting therefrom, all expenses paid or incurred in connection with such
proceeding by or on behalf of Lender including, without limitation, attorneys’
and paralegals’ fees, appraisers’ fees, outlays for documentary and expert
evidence, stenographers’ charges, publication costs, land and environmental
survey costs, and costs (which may be estimated as to items to be expended after
entry of such judgment or decree) of procuring all abstracts of title, title
certificates, title searches and examinations, title insurance policies, Torrens
certificates, and any similar data and assurances with respect to the title to
the Premises as Lender may deem reasonably necessary either to prosecute or
defend in such proceeding or to evidence to bidders at any sale pursuant to such
decree the true condition of the title to or value of the Premises. All expenses
and fees of the ongoing nature, and such expenses and fees as may be incurred in
the protection of the Premises and the maintenance of the lien of this Mortgage
thereon in any litigation affecting the Loan Documents, or the Premises,
including probate and bankruptcy proceedings, or in preparation for the
commencement or defense of any proceeding or threatened suit or proceeding in
connection therewith, shall upon demand of Lender be immediately due and payable
by Mortgagor with interest thereon at the Default Rate and shall become a part
of the Indebtedness secured by this Mortgage.

(c)           Unless otherwise provided herein, if Mortgagor shall at any time
fail to perform or comply with any of the terms, covenants and conditions
required on Mortgagor’s part to be performed and complied with under any of the
Loan Documents or any other agreement that, under the terms of this Mortgage,
Mortgagor is required to perform, then Lender may, at its option and in its sole
discretion:

(i)           make any payments hereunder or thereunder payable by Mortgagor;
and/or

(ii)          after the expiration of any applicable grace period and subject to
Lender’s rights to contest certain obligations specifically granted in this
Mortgage, perform any such other acts thereunder on part of the Mortgagor to be
performed and enter upon the Premises for such purpose.

(d)           In any foreclosure sale of the Premises to satisfy the
Indebtedness, the Premises, including the Real Estate and Improvements, may be
sold in one parcel (i.e. as a single entity) or in two or more parcels and,
otherwise, in such manner or order as Lender, in its sole discretion, may elect
or as the court having jurisdiction over such foreclosure sale may otherwise
order or direct.

(e)           The proceeds of any foreclosure sale of the Premises shall be
distributed and applied in accordance with the applicable law of the State of
Illinois or as otherwise directed by order of the court in which this Mortgage
is foreclosed.

(f)           All remedies of Lender provided for herein are cumulative and
shall be in addition to any and all other rights and remedies provided in the
other Loan Documents or by law, including any right of offset. The exercise of
any right or remedy by Lender hereunder shall not in any way constitute a cure
or waiver of any default or Event of Default hereunder or under the Loan
Documents, or invalidate any act done pursuant to any notice of default, or
prejudice Lender in the exercise of any of its rights hereunder or under the
Loan Documents.

(g)           To the extent permitted by law, Mortgagor hereby waives its right
of redemption in the event of foreclosure.

 

19



(h)           Notwithstanding the provisions of Article Five of this Mortgage,
any foreclosure of all or any portion of the lien of this Mortgage shall be in
accordance with the Illinois Mortgage Foreclosure Act, 735 ICLS 5/15-1101 et
seq., as from time to time amended (the “Act”).

(i)            Mortgagor acknowledges that the transaction of which this
Mortgage is a part if a transaction which does not include either agricultural
real estate (as defined in Section 15-1201 of the Act) or residential real
estate (as defined in Section 15-1219 of the Act), and to the fullest extent
permitted by law. Mortgagor hereby voluntarily and knowingly waives its rights
to reinstatement and redemption as allowed under Section 15-1601(b) of the Act,
and to the full extent permitted by law, the benefits of all present and future
valuation, appraisement, homestead, exemption, stay, redemption and moratorium
law, under any state or federal law.

ARTICLE SIX

SECURITY AGREEMENT AND FIXTURE FILING

 

6.1

Security Agreement.

Mortgagor hereby assigns and grants to Lender a present security interest in and
to the Rents, Contract Rights, Intangible Personal Property, Tangible Personal
Property, Proceeds, Right to Encumber and Other Rights and Interests described
in Article Two and in and to any other part or component of the Premises which
may not be deemed real property or which may not constitute a “fixture” (within
the meaning of the Code (as hereinafter defined)), and all replacements,
substitutions, and additions of, for and to the same, and the proceeds thereof
(collectively, the “Collateral”) in order to secure payment of the Indebtedness
and performance by the Mortgagor of the other Obligations. This Mortgage shall
constitute a Security Agreement within the meaning of the Uniform Commercial
Code (the “Code”) of the State in which the Real Estate is located.

 

6.2

Fixture Filing.

This Mortgage, upon recording or registration in the real estate records of the
proper office, shall constitute a “fixture filing” within the meaning of the
Code with respect to any and all Fixtures included within the foregoing
description and definition of the Premises and any Collateral that may now be or
hereafter become “fixtures” within the meaning of the Code.

 

6.3

Remedies.

If any Event of Default occurs under this Mortgage, Lender, in addition to its
other rights and remedies provided under this Mortgage, shall have all the
rights and remedies available to a secured party under the Code as well as all
other rights and remedies available at law or in equity (subject to the rights
of the holder of the Senior Mortgage). Mortgagor upon request by Lender, will
assemble the Collateral and make it available to Lender, at a place Lender
designates to allow Lender to take possession or dispose of the Collateral.
Mortgagor agrees that five (5) days’ prior written notice of the time and place
of the sale of the Collateral, sent to Mortgagor in the manner provided for the
mailing of notices herein, is reasonable notice to Mortgagor. The sale of the
Collateral may be conducted by an employee or agent of Lender and any Person,
including both the Mortgagor and Lender, shall be eligible to purchase any part
or all of the Collateral at the sale. The reasonable expenses of retaking,
holding, preparing for sale, selling and the like incurred by Lender shall
include, but not be limited to, attorneys’ and paralegals’ fees and legal
expenses incurred by Lender, and shall be paid by Mortgagor.

 

20



 

6.4

Waivers.

Mortgagor waives any right to require Lender to (i) proceed against any Person,
(ii) proceed against or exhaust any Collateral or (iii) pursue any other remedy
in its power. Mortgagor further waives any defense arising by reason of any
power and any defense arising by reason of any disability or other defense of
Mortgagor or any other Person, or by reason of the cessation from any cause
whatsoever of the liability of Mortgagor or any other Person. Until the
Indebtedness shall have been paid in full, Mortgagor shall not have any right to
subrogation, and Mortgagor waives any right to enforce any remedy which
Mortgagor now has or may hereafter have against Lender or against any other
Person and waives any benefit of and any right to participate in any Collateral
or security whatsoever now or hereafter held by Lender for or with respect to
the Indebtedness and/or the Obligations.

 

6.5

Authorization.

 

Mortgagor hereby authorizes Lender at any time and from time to time during the
life of the Loan to file in any filing office in any Code jurisdiction any
financing statements, amendments or addendums thereto and continuation
statements (the “UCC Documents”) in order to perfect or continue the perfection
of any security interest granted under this Mortgage or any of the other Loan
Documents. Mortgagor agrees to provide any information needed to complete such
UCC Documents to Lender promptly upon request.

 

Mortgagor shall pay to Lender, within five (5) business days of written demand,
any and all costs and expenses incurred by Lender in connection with the
preparation, processing and filing of any such UCC Documents, including
reasonable attorneys’ fees and all disbursements. Such costs and expenses shall
bear interest at the Default Rate from the date paid by Lender until the date
repaid by Mortgagor and such costs and expenses, together with such interest,
shall be part of the Indebtedness and shall be secured by this Mortgage.

 

 

6.6

Preservation of Mortgagor’s Existence.

 

Mortgagor shall do all things necessary to preserve and keep in full force and
effect its existence, franchises, rights and privileges under the laws of the
state of its formation and of the State of Illinois.

 

 

6.7

Notice of Change.

 

Without giving at least thirty (30) days’ prior written notice to Lender,
Mortgagor shall not: (i) change its jurisdiction of organization; (ii) change
the location of its place of business (or chief executive office if more than
one place of business); or (iii) add to or change any location at which any of
the Collateral (as defined in Section 6.1) is stored, held or located.

 

ARTICLE SEVEN

MISCELLANEOUS

 

7.1

Notices, Consents, and Approvals.

Any notice, consent, or approval that Lender or Mortgagor may desire or be
required to give to the other shall be in writing and shall be mailed or
delivered to the intended recipient thereof at its address set forth below or at
such other address as such intended recipient may, from time to time, by notice
in writing, designate to the sender pursuant hereto. Any such notice, consent,
or approval shall be deemed

 

21



effective (a) if given by nationally recognized overnight courier for next day
delivery, one (1) business day after delivery to such courier, or (b) if given
by United States mail (registered or certified), two (2) business days after
such communication is deposited in the mails or (c) if given in Person, when
written acknowledgment of receipt thereof is given. Except as otherwise
specifically required herein, notice of the exercise of any right or option
granted to Lender by this Mortgage is not required to be given.

 

(a)

If to Lender:

PGRT Equity, L.L.C.

77 West Wacker Drive, Suite 3900

Chicago, Illinois 60601

Attention: Jeffrey Patterson

and

PGRT Equity, L.L.C.

77 West Wacker Drive, Suite 3900

Chicago, Illinois 60601

Attention: James Hoffman

 

 

(b)

If to Mortgagor:

Continental Towers Associates III, LLC

c/o CTA General Partner, L.L.C.

77 West Wacker Drive, Suite 3900

Chicago, Illinois 60601

Attention: Jeffrey Patterson

 

 

7.2

Time of Essence.

It is specifically agreed that time is of the essence for all of the terms and
provisions contained in this Mortgage.

 

7.3

Covenants of Mortgage Run with Title to the Real Estate.

The covenants and obligations set forth in this Mortgage are intended as, shall
be deemed and are hereby declared to be covenants running with the title to the
land which constitutes the Real Estate and any and all portions(s) thereof, and
such covenants and obligations shall be binding upon, and enforceable by the
owner and holder of this Mortgage personally against, the Mortgagor and any
successor in title to the Mortgagor who or which shall acquire and/or hold title
to the Real Estate while the same is subject to and encumbered by this Mortgage.
Every person or entity who or which shall have, claim, own, hold, accept or
otherwise acquire title to the Real Estate, whether or not such title is
reflected in the Public Records of the State and County in which the Real Estate
is located, shall be conclusively presumed and deemed to have consented and
agreed to personally perform each and every covenant and obligation of the
Mortgagor contained in this Mortgage, to the same extent as the original
Mortgagor, whether or not any reference to this Mortgage is contained in the
document or instrument pursuant to which such person or entity shall have
acquired title to the Real Estate and whether or not such person or entity shall
have expressly agreed in writing to assume or perform the covenants and
obligations of the Mortgagor contained in this Mortgage.

 

22



 

7.4

Governing Law.

This Mortgage shall be governed by and construed in accordance with the laws of
the state in which the Real Estate is located. To the extent that this Mortgage
may operate as a security agreement under the Code, Lender shall have all rights
and remedies conferred therein for the benefit of a Secured Party.

 

7.5

Severability.

If any provision of this Mortgage, or any paragraph, sentence, clause, phrase,
or word, or the application thereof, in any circumstance, is held invalid, the
validity of the remainder of this Mortgage shall be construed as if such invalid
part were never included herein.

 

7.6

Headings.

The headings of articles, sections, paragraphs, and subparagraphs in this
Mortgage are for convenience of reference only and shall not be construed in any
way to limit or define the content, scope, or intent of the provisions hereof.

 

7.7

Grammar.

As used in this Mortgage, the singular shall include the plural, and masculine,
feminine, and neuter pronouns shall be fully interchangeable, where the context
so requires.

 

7.8

Deed in Trust.

If title to the Premises or any part thereof is now or hereafter becomes vested
in a trustee, any prohibition or restriction contained herein against the
creation of any lien on the Premises shall be construed as a similar prohibition
or restriction against the creation of any lien on or security interest in the
beneficial interest of such trust.

 

7.9

Successors and Assigns.

This Mortgage and all provisions hereof shall be binding upon and enforceable
against Mortgagor, its successors, assigns, legal representatives, and all other
persons or entities claiming under or through Mortgagor, and the word
“Mortgagor” when used herein, shall include all such persons and entities and
any others liable for the payment of the Indebtedness or any part thereof,
whether or not they have executed the Note or this Mortgage. The word “Lender”
when used herein, shall include Lender’s successors, assigns, and legal
representatives, including all other holders, from time to time, of the Note.

 

7.10

No Oral Change.

This Mortgage may only be modified, amended or changed by an instrument in
writing signed by the Mortgagor and Lender, and may only be released, discharged
or satisfied of record by an instrument in writing signed by Lender. No waiver
of any term, covenant, condition, or provision of this Mortgage shall be
effective unless given in writing by Lender and if so given by Lender shall only
be effective in the specific instance in which given.

 

23



 

7.11

Entire Agreement.

This Mortgage and the other Loan Documents supersede, in all respects, all prior
written or oral agreements between the Mortgagor and Lender relating to the
Loan, this Mortgage and the other Loan Documents and there are no agreements,
understandings, warranties or representations between the parties except as set
forth in this Mortgage and the other Loan Documents.

 

7.12

Construction.

Mortgagor acknowledges that Mortgagor and Mortgagor’s counsel have reviewed this
Mortgage and the other Loan Documents and that the normal rule of construction
to the effect that any ambiguities are to be resolved against the drafting party
will not be employed in the construction or interpretation of this Mortgage or
the other Loan Documents or any amendments or schedules to any of the foregoing.

 

7.13

Limitation of Liability.

In consideration of the security provided by the Mortgagor to Lender for
repayment of the Indebtedness, including, without limitation, the liens on and
security interests in the Premises granted pursuant to the Mortgage and the
assignment of the Rents and Leases made pursuant to the Assignment of Rents and
Leases, upon the occurrence of an Event of Default under the Mortgage or under
any of the other Loan Documents, Lender agrees that it shall not, except as
otherwise set forth in this Section, seek to enforce, nor shall Lender be
entitled to enforce, any deficiency or monetary judgment against Mortgagor, any
partner of Mortgagor, any member of Mortgagor, or any beneficiary of Mortgagor
(individually, an “Exculpated Party”, and collectively, the “Exculpated
Parties”), personally, and shall not levy or execute judgment upon any property
of the Exculpated Parties, other than the Premises; it being expressly agreed,
acknowledged and understood, however, that (i) the foregoing limitation of the
liability of an Exculpated Party shall not apply to the extent that such
Exculpated Party is otherwise liable for the obligations of the Mortgagor by
operation of law or is otherwise liable to Lender under any agreement, statute,
regulation or any governing law; and (ii) nothing contained herein shall in any
manner or way release, affect or impair:

 

(a)           The existence of the Indebtedness and Obligations created in and
evidenced by the Loan Documents;

 

(b)           The enforceability of the liens, security interests and
assignments created in and granted by the Loan Documents against the Premises;

 

(c)           The enforceability of any guaranty of the Indebtedness and
Obligations of the Mortgagor given to Lender; or

 

(d)           The right of the Lender to recover from the Mortgagor all Losses
(as hereinafter defined) incurred by Lender (whether directly or indirectly)
arising from or related to the following:

 

 

1.

The failure to apply any Rents received by any of the Exculpated Parties or
Mortgagor either within ninety (90) days prior to an Event of Default or any
time after an Event of Default (all such Rents received during such periods
being herein called “Recoverable Rents”) to (x) the payment of any amount due
under the Loan Documents, including, without limitation, the Indebtedness; (y)
the payment of all operating expenses of the Premises; or (z) the performance of
any Obligations required under the Loan Documents;

 

24



provided, however, the Mortgagor shall not be liable to Lender under this
subsection (A) for any Recoverable Rents in excess of the Recoverable Rents
applied to the payment of the amounts and the performance of the Obligations set
forth in (x), (y) and (z) above;

 

 

2.

The misapplication or misappropriation of any tenant security deposits, advance
or prepaid rents, cancellation or termination fees or other similar sums paid to
or held by Mortgagor, any affiliate of the Mortgagor or any other person or
entity (other than Lender) in connection with the operation of the Premises in
violation of the Loan Documents or any leases affecting the Premises;

 

 

3.

Any amount(s) necessary to repair or replace any damage to or destruction of the
Premises which is caused by any willful or wanton act or omission on the part of
any of the Exculpated Parties or Mortgagor including, without limitation, waste
or any act of arson or malicious destruction by any of the Exculpated Parties or
Mortgagor;

 

 

4.

The failure to maintain insurance as required by the Loan Documents or any
leases affecting the Premises or the failure to timely pay insurance premiums,
real estate taxes, regular or special assessments or utility charges affecting
the Premises;

 

 

5.

All outstanding amounts due under the Indebtedness and Obligations, including
principal, interest and other charges, due to a transfer of any interest in the
Premises in violation of section 3.11 of the Mortgage;

 

 

6.

Any insurance proceeds or condemnation awards received by any of the Exculpated
Parties or Mortgagor and not delivered over to Lender or used for Restoration of
the Premises in accordance with the terms of the Loan Documents;

 

 

7.

Any fraud or willful misrepresentation of a material fact by any of the
Exculpated Parties or Mortgagor in any document executed or presented to Lender
in connection with the Loan; or

 

 

8.

Any use, generation, storage, release, threatened release, discharge, disposal,
or presence on, under, or about the Premises of any materials, substances or
wastes defined or classified as hazardous or toxic under applicable Federal,
State or local laws or regulations or arising out of or from any failure on the
part of any of the Exculpated Parties or Mortgagor to comply with the provisions
of the Environmental Indemnification Agreement.

 

As used herein, the term “Losses” means any and all claims, suits, liabilities
(including, without limitation, strict liabilities), actions, proceedings,
obligations, debts, damages (including, without limitation, offsets and
abatements of Rent), costs, fines, penalties, charges, fees, expenses
(including, without limitation, reasonable legal fees and expenses and other
costs of defense and internal administrative fees assessed by Lender),
judgments, awards, amounts paid in settlement of whatever kind or nature.

 

25



 

7.14

Waiver of Trial by Jury.

Mortgagor hereby waives, to the fullest extent permitted by Applicable Law, the
right to trial by jury in any action, proceeding or counterclaim filed by any
party, whether in contract, tort or otherwise, relating directly or indirectly
to this Mortgage or any acts or omissions of the Mortgagor in connection
therewith or contemplated thereby.

 

7.15

Expenses.

 

Mortgagor acknowledges and agrees that Lender shall impose certain
administrative processing fees (the “Servicing Fees”) in connection with (i) the
extension, renewal, modification, amendment and termination of the Loan
Documents; (ii) the release or substitution of collateral therefor; (iii) the
consideration of any consents, waivers and approvals with respect to the
Premises or the Mortgagor; (iv) the review of any Lease or proposed Lease or the
preparation or review of any tenant estoppel certificate or any subordination,
nondisturbance and attornment agreement; or (v) any other services provided by
Lender or any of its agents to or on behalf of the Mortgagor in connection with
the Premises, the Loan Documents or the Indebtedness secured thereby (the
occurrence of any of the foregoing shall hereinafter be referred to as a
“Servicing Action”). Mortgagor hereby acknowledges and agrees to pay,
immediately, with or without demand, all such Servicing Fees (as the same may be
increased or decreased from time to time), and any additional fees of a similar
type or nature that may be imposed by Lender from time to time, in connection
with a Servicing Action. Mortgagor shall also be responsible for the payment of
all fees and expenses of Lender’s outside attorneys in the event that Lender, in
its sole discretion, shall determine that the assistance of an outside attorney
is necessary to accomplish the Servicing Action.

 

7.16

Release.

Pursuant to the terms of that certain Amended and Restated Tax Indemnity
Agreement dated as of January 10, 2006 by and among Prime Group Realty, L.P., a
Delaware limited partnership, Roland E. Casati, an individual, Richard A. Heise,
Sr., an individual, and CTA General Partner, L.L.C. (the “TIA”), Mortgagor has
agreed to grant to a party to be designated by Prime Group Realty, L.P.
(“Optionor”) an option (the “Option”) to purchase portions of the Premises which
are not improved with buildings (the “Option Property”) to permit the
construction of additional improvements on the Premises. In the event that
Optionor exercises the option, Lender consents to the sale of the Option
Property to the Optionor and, upon request of Mortgagor and conditioned upon the
deposit of the net proceeds of such sale being applied to the payment of the
Obligations, shall release the Option Property from the lien of the Mortgage.

 

7.17

Intentionally Deleted.

 

7.18

Intentionally Deleted.

 

7.19

Intentionally Deleted.

 

7.20

Intentionally Deleted.

7.21        Senior Mortgage. Notwithstanding anything contained herein to the
contrary, so long as (1) that certain Amended and Restated Mortgage, Security
Agreement and Fixture Financing Statement dated as of the date hereof executed
by Mortgagor for the benefit of WELLS FARGO BANK, N.A., as trustee for the
registered holders of COBALT CMBS COMMERCIAL MORTGAGE TRUST 2006-C1, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-C1 (“Senior Lender”) granting
Senior Lender a first priority lien on the Premises (as it may be amended,
modified,

 

26



reinstated or otherwise changed from time to time, the “Senior Mortgage”), and
(2) that certain Amended and Restated Subordination and Standstill Agreement
dated as of the date hereof executed by Mortgagee for the benefit of Senior
Lender are in full force and effect, Mortgagee and Mortgagor acknowledge and
agree that:

(a) during any period that payments from Mortgagor are being collected pursuant
to the Senior Mortgage for the purpose of escrowing for (i) taxes, assessments
or other charges imposed on the Premises or any portion thereof, (ii) insurance
premiums due on the insurance policies required under the Senior Mortgage or
this Mortgage, or (iii) any other purpose, Mortgagee shall not exercise any of
its rights under this Mortgage or the Loan Documents to require any such escrow;

(b) all rights of Mortgagee under this Mortgage and the Loan Documents to the
Premises and the proceeds thereof (including, without limitation, assignments of
leases and rents, and any rights with respect to insurance proceeds and
condemnation awards) shall be expressly subject and subordinate to the rights of
Senior Lender and its successors and assigns under the Senior Mortgage;

(c) Mortgagor shall perform all of Mortgagor’s obligations under the Senior
Mortgage, including Mortgagor’s covenants to make payments when due. Performance
by Mortgagor of its obligations under the Senior Mortgage shall constitute
performance hereunder of the corresponding obligations contained herein (not
including any obligations to pay the indebtedness secured by this Mortgage as
and when due); and

(d) Upon the occurrence of a default under the Senior Mortgage, in addition to
any other rights or remedies available to Mortgagee, Mortgagee may, but need
not, make any payment or perform any act required to cure or attempt to cure any
said default under any of the Senior Mortgage in any manner and form deemed
expedient by Mortgagee. Mortgagee shall not be responsible for determining the
validity or accuracy of any claim of default made by the Mortgagee under the
Senior Mortgage and the payment of any sum by Mortgagee in curing or attempting
to cure any alleged default or omission shall be presumed conclusively to have
been reasonable, justified and authorized. Mortgagor hereby grants to Mortgagee
an irrevocable power of attorney, which power of attorney is coupled with an
interest, for the term of this Mortgage to cure any default or forfeiture which
may occur under the Senior Mortgage. Mortgagee further agrees to execute a
formal and recordable power of attorney granting such right at any time during
the existence of this Mortgage if requested by Mortgagor. All monies paid by
Mortgagee in curing any default under the Senior Mortgage, including reasonable
attorneys’ fees and costs in connection therewith, shall bear interest from the
date or dates of such payment at the Default Rate (as set forth in the Note),
shall be paid by Mortgagor to Mortgagee on demand, and shall be deemed a part of
the Indebtedness and recoverable as such in all respects. Any inaction on the
part of the Mortgagee shall not be construed as a waiver of any right accruing
to Mortgagee on account of any Default hereunder.

(e) To the fullest extent possible, the terms and provisions of the Senior
Mortgage shall be read together with the terms and provisions of this Mortgage
such that the terms and provisions of this Mortgage shall supplement, rather
than conflict with, the terms and provisions of the Senior Mortgage; provided,
however, that, notwithstanding the foregoing, in the event any of the terms or
provisions of this Mortgage conflict with any of the terms or provisions of the
Senior Mortgage, such that it is impractical for such terms or provisions to
coexist, the terms or provisions of the Senior Mortgage shall govern and control
for all purposes and performance by Mortgagor of the terms or provisions
contained in the Senior Mortgage shall be deemed to be

 

27



performance hereunder of any conflicting terms and provisions. The inclusion in
this Mortgage of terms and provisions, supplemental rights or remedies in favor
of Lender which are not addressed in the Senior Mortgage shall not be deemed to
be a conflict with the Senior Mortgage and all such additional terms,
provisions, supplemental rights or remedies contained herein shall be given full
force and effect.

 

7.22

Intentionally Deleted.

 

28



IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be executed as of the
date hereinabove first written.

 

CONTINENTAL TOWERS ASSOCIATES III, LLC, a Delaware limited liability company

By:    CONTINENTAL TOWERS ASSOCIATES II, LLC, a Delaware limited liability
company,
its sole member

By:    CTA GENERAL PARTNER, LLC,
a Delaware limited liability company,
its Manager

By:    CTA MEMBER, INC.,
a Delaware corporation,
its managing member

By:  [s] Paul G. Del Vecchio  

Name:  Yochanan Danziger,
by Paul G. Del Vecchio,
Attorney-In-Fact

Title:    President

 

STATE OF ILLINOIS

§

 

§

COUNTY OF COOK

§

This instrument was ACKNOWLEDGED before me on December 29, 2006, by PAUL G. DEL
VECCHIO, Attorney-In-Fact for YOCHANAN DANZIGER, the President of CTA MEMBER,
INC., a Delaware corporation, as managing member of CTA GENERAL PARTNER, LLC, a
Delaware limited liability company, as the manager of CONTINENTAL TOWERS
ASSOCIATES II, LLC, a Delaware limited liability company, as the sole member of
CONTINENTAL TOWERS ASSOCIATES III, LLC, a Delaware limited liability company, on
behalf of said limited liability company.

[S E A L]

[s] Barbara M. DeVitto

 

Notary Public, State of Illinois

My Commission Expires:

 

Barbara M. DeVitto

11/09/2008

Printed Name of Notary Public



EXHIBIT A

Legal Description of Real Estate

REAL PROPERTY IN THE CITY OF ROLLING MEADOWS, COUNTY OF COOK, STATE OF ILLINOIS,
DESCRIBED AS FOLLOWS:

Parcel 1:

Lot 3 in CASATI-HEISE SUBDIVISION, being a subdivision of part of the Northeast
1/4 of Section 17 and part of the Northwest 1/4 of Section 16, both in Township
41 North, Range 11 East of the Third Principal Meridian in Cook County, Illinois
according to the plat thereof recorded December 27, 1988 as Document Number
88592766, in Cook County, Illinois.

 

Parcel 2:

That part of Lot 1 in CASATI-HEISE SUBDIVISION, being a subdivision of part of
the Northeast 1/4 of Section 17 and part of the Northwest 1/4 of Section 16,
both in Township 41 North, Range 11 East of the Third Principal Meridian in Cook
County, Illinois according to the plat thereof recorded December 27, 1988 as
Document Number 88592766, bounded by a line described as follows: Beginning at
the northeast corner of said Lot 1; thence South 06 Degrees 09 Minutes 30
Seconds West, along an east line of said Lot 1, a distance of 156.16 feet;
thence South 58 Degrees 17 Minutes 03 Seconds East, along a northerly line of
said Lot 1, a distance of 152.90 feet; thence North 20 Degrees 09 Minutes 00
Seconds East, along a west line of said Lot 1, a distance of 10.29 feet; thence
South 69 Degrees 51 Minutes 00 Seconds East, along a north line of said Lot 1, a
distance of 0.83 feet to a point in the southwesterly right of way line of
Meijer Drive according to the Plat of Dedication, thereof, recorded December 12,
2002 as Document Number 0021325095; thence southeasterly, along said
southwesterly line, along the arc of a curve left, having a radius of 75.00
feet, the chord of which bears South 36 Degrees 52 Minutes 51 Seconds East, an
arc distance of 55.06 feet to a point in the easterly most east line of
aforesaid Lot 1; thence South 20 Degrees 09 Minutes 00 Seconds West, along said
east line, 326.25 feet; thence North 69 Degrees 51 Minutes 00 Seconds West,
perpendicular to the last described course, 53.96 feet; thence South 19 Degrees
58 Minutes 13 Seconds West, 301.92 feet; thence North 57 Degrees 41 Minutes 17
Seconds West, 247.73 feet; thence South 32 Degrees 18 Minutes 43 Seconds West,
perpendicular to the last described course, 33.31 feet; thence North 57 Degrees
41 Minutes 17 Seconds West, perpendicular to the last described course, 482.82
feet; thence North 32 Degrees 18 Minutes 43 Seconds East, perpendicular to the
last described course, 218.53 feet; thence North 57 Degrees 45 Minutes 33
Seconds West, 69.41 feet; thence North 00 Degrees 19 Minutes 35 Seconds East,
245.85 feet to a point in the south line of aforementioned Lot 1, also being the
south line of Golf Road (also known as Illinois State Route 58); thence North 89
Degrees 05 Minutes 58 Seconds East, along said north line, 692.03 feet to the
point of beginning, all in Cook County, Illinois.

 

Parcel 3:

Easements appurtenant to and for the benefit of Parcels 1 and 2, as created and
granted and set forth in easement agreement dated as of September 23, 1977 and
recorded October 10, 1978 as Document Number 24662689 and as amended by
Amendment to Easement Agreement dated as of May 15, 1980 and recorded June 10,
1980 and recorded as Document Number 25482426 upon, over, and under portions of
Lots 1 to 6, inclusive, in Heise’s Subdivision, a subdivision of part of the
Northwest 1/4 of Section 16, Township 41 North, Range 11 East of the Third
Principal Meridian, in Cook County, Illinois, according to the plat thereof
recorded December 23, 1977 as Document 24119807 and also over, upon and under
portions of that part of the Northeast 1/4 of Section 17, Township 41 North,
Range 11 East of the Third Principal Meridian, in Cook County, Illinois
described as follows:

 

 

 

- 30 -

 

 



Commencing at the Northeast Corner of the Northeast 1/4 of Section 17; thence
Southerly along the east line of said Northeast 1/4 of Section 17, a distance of
80.0 feet to the southerly right-of-way of Golf Road (State Route 58), as
dedicated and recorded September 24, 1929 as Document Numbers 10488005 and
10488006; thence South 89 Degrees, 08 Minutes West along said southerly
right-of-way of Golf Road (State Route 58), 691.05 feet for a Point of
Beginning; Thence South 0 Degrees, 52 Minutes East, 265.0 feet; thence South 89
Degrees, 08 Minutes West parallel with said southerly right -of-way of Golf Road
(State Route 58) 196.11 feet; thence North 0 Degrees, 27 Minutes, 20 Seconds
East parallel with the west line of Schwake’s Subdivision recorded August 11,
1970 as Document 21235091, now vacated, 265.07 feet to said southerly
right-of-way of Golf Road (State Route 58); thence North 89 Degrees, 08 Minutes
East, along said southerly right-of-way of Golf Road (State Route 58), 190.0
feet to the Point of Beginning, all in Cook County, Illinois, for the operation,
maintenance, repair, replacement, relocation and removal of a water supply line,
sewer and other utilities.

 

Parcel 4:

Easements appurtenant to and for the benefit of Parcels 1 and 2, as created and
granted and set forth in Reciprocal Easement and Common Wall Agreement dated as
of September 23, 1977 and recorded October 10, 1978 as Document Number 24662688
and as amended by Agreement thereto dated as of November 21, 1979 and recorded
December 17, 1979 and recorded as Document Number 25284791 upon and under
portions that part of the Northeast 1/4 of Section 17, Township 41 North, Range
11 East of the Third Principal Meridian, in Cook County, Illinois described as
follows:

 

Commencing at the Northeast Corner of the Northeast 1/4 of Section 17; thence
Southerly along the east line of said Northeast 1/4 of Section 17, a distance of
80.0 feet to the southerly right-of-way of Golf Road (State Route 58), as
dedicated and recorded September 24, 1929 as Document Numbers 10488005 and
10488006; thence South 89 Degrees, 08 Minutes West along said southerly
right-of-way of Golf Road (State Route 58), 691.05 feet for a Point of
Beginning; Thence South 0 Degrees, 52 Minutes East, 265.0 feet; thence South 89
Degrees, 08 Minutes West parallel with said southerly right -of-way of Golf Road
(State Route 58) 196.11 feet; thence North 0 Degrees, 27 Minutes, 20 Seconds
East parallel with the west line of Schwake’s Subdivision recorded August 11,
1970 as Document 21235091, now vacated, 265.07 feet to said southerly
right-of-way of Golf Road (State Route 58); thence North 89 Degrees, 08 Minutes
East, along said southerly right-of-way of Golf Road (State Route 58), 190.0
feet to the Point of Beginning, all in Cook County, Illinois, for the operation,
maintenance, repair, replacement, relocation and removal of a water supply line,
sewer and other utilities.

 

Parcel 5:

Reciprocal Easement Agreement dated December 29, 2006 and recorded January ___,
2007, as Document 0700240149 made by and between Continental Towers, L.L.C. and
Continental Towers Associates III, LLC for vehicular and pedestrian ingress and
egress and use of parking area.

 

Common address: Continental Towers, 1701 Golf Road, Rolling Meadows, Illinois

PINS: 08-16-100-034 (part) and 08-16-100-036

 

 

 

- 31 -

 



 

EXHIBIT B

Other Loan Documents

1.

Second Amended and Restated Promissory Note dated as of the date executed by
Borrower for the benefit of Lender.

2.

Third Amended and Restated Loan Agreement dated as of the date hereof by and
among Borrower, Richard A. Heise, and Lender.

3.

Second Amended and Restated Mortgage dated as of the date hereof by and among
CTLLC and Lender.

4.

Second Amended and Restated Assignment of Rents and Leases dated as of the date
hereof executed by Borrower for the benefit of Lender.

5.

Second Amended and Restated Environmental Indemnity Agreement dated as of the
date hereof executed by Borrower for the benefit of Lender.

6.

Amended and Restated Promissory Note dated as of November 21, 2006 executed by
Borrower and CTLLC for the benefit of Lender.

7.

Second Amended and Restated Loan Agreement dated as of November 21, 2006 by and
among Borrower, CTLLC, Richard A. Heise, and Lender.

8.

Amended and Restated Mortgage dated as of November 21, 2006 by and among
Borrower, CTLLC and Lender.

9.

Amended and Restated Assignment of Rents and Leases dated as of November 21,
2006 executed by Borrower and CTLLC for the benefit of Lender.

10.

Amended and Restated Environmental Indemnity Agreement dated as of November 21,
2006 executed by Borrower and CTLLC for the benefit of Lender.

11.

Amended and Restated First Mortgage dated October 1, 1991, and recorded on
January 2, 1992, as Document Number 92001888, from American National Bank and
Trust Company of Chicago, as Trustee under Trust Agreement dated July 26, 1977,
and known as Trust 40935 to General Electric Capital Corporation to secure an
indebtedness in the amount of $152,106,073.00.

12.

First Amendatory Agreement dated April 30, 1993, and recorded June 9, 1993, as
Document Number 93434372, between American National Bank and Trust Company of
Chicago, as Trustee, Continental Towers Associates – I, General Electric Capital
Corporation and other parties.

13.

Second Amendatory Agreement dated November 1, 1994, and recorded December 30,
1994, as Document Number 04084292, between American National Bank and Trust
Company of Chicago, as Trustee, Continental Towers Associates – I, General
Electric Capital Corporation and other parties.

14.

Loan Modification and Amended and Restated Loan Agreement dated June 1, 1995,
and recorded August 17, 1995, as Document Number 95545031, between American
National Bank and Trust

 

 

 

 

 



Company of Chicago, as Trustee, Continental Towers Associates – I, General
Electric Capital Corporation and other parties.

15.

Supplemental First Mortgage and Security Agreement dated June 1, 1995, and
recorded August 17, 1995, as Document Number 95545032, between First Bank, N.A.,
as Successor Trustee to National Boulevard Bank of Chicago, not personally but
solely as Trustee under Trust Agreement dated September 27, 1976, and known as
Trust Number 5602 and General Electric Capital Corporation to secure an
indebtedness in the amount of $156,306,073.00.

16.

First Amendment to Loan Modification and Amended and Restated Loan Agreement
dated December 12, 1997, and recorded December 17, 1997, as Document Number
97947240, between American National Bank and Trust Company of Chicago, as
Trustee, General Electric Capital Corporation, Continental Towers Associates-I
and First Bank, N.A. as Trustee.

17.

Assignment of Liens and Documents dated December 12, 1997, and recorded December
17, 1997, as Document Number 97947241, from General Electric Capital Corporation
to Prime Group Realty, L.P.

18.

Assignment of Liens and Documents dated December 15, 1997, and recorded December
17, 1997, as Document Number 97947243, from Prime Group Realty, L.P. to
BankBoston, N.A.

19.

Reassignment of Liens and Documents dated May 4, 1998, and recorded May 18,
1998, as Document Number 98407007, from BankBoston, N.A. to Prime Group Realty,
L.P.

20.

Assignment of Rents and Leases dated October 1, 1991, and recorded January 2,
1992, as Document Number 92001889, from American National Bank and Trust Company
of Chicago, as Trustee under Trust 40935 to General Electric Capital
Corporation. (Reassignment in item 9 above applies to this Assignment of Rents
and Leases as well.)

21.

First Mortgage dated December 27, 1985, and recorded December 30, 1985, as
Document 85342789, made by American National Bank and Trust Company, as Trustee
under Trust 40935, to General Electric Capital Corporation, to secure an
indebtedness of $105,000,000.00.

22.

Third Loan Modification Agreement (modifying item 11 above), dated December 1,
1988, and recorded January 10, 1989, as Document 89013686.

23.

Fourth Loan Modification Agreement (modifying item 11 above), dated December 1,
1989, and recorded January 25, 1990, as Document 90041713.

24.

Fifth Loan Modification Agreement (modifying item 11 above), dated December 1,
1990, and recorded March 8, 1991, as Document 91105421. (Reassignment in item 9
above applies to this Mortgage as well.)

25.

Assignment of Rents and Leases made by American National Bank and Trust Company,
as Trustee under Trust 40935 to General Electric Capital Corporation dated
December 27, 1985, and recorded December 30, 1985, as Document Number 85342790.
(The reassignment in item 9 above and the Modification Agreements in items 12,
13 and 14 above apply to this Assignment of Rents and Leases as well.)

26.

1997 Promissory Note dated October 1, 1991, with an amended and restated
effective date of December 12, 1997, in the original principal amount of
$163,103,099.24 made by American

 

 

- 33 -

 

 



National Bank and Trust Company of Chicago, as Trustee of Trust 40935, in favor
of General Electric Capital Corporation.

27.

Lock Box Agreement dated as of July 27, 1995, by and among The Northern Trust
Company, Trust 40935, Beneficiary and GECC as amended by First Amendment to Lock
Box Agreement dated as of September 13, 1995, or a replacement of the foregoing
with a different bank reasonably acceptable to holder pursuant to an agreement
consistent with the foregoing (either as applicable, the “Lock Box Agreement”).

28.

Hazardous Substances Indemnity Agreement dated as of October 1, 1991, as amended
by the Loan Agreement.

29.

All UCC Financing Statements executed in connection with any of the foregoing.

30.

Assumption Agreement between Prime Group Realty, L.P., Chicago Title Land Trust
Company, as successor trustee under Trust No. 40935, Chicago Title Land Trust
Company, as successor trustee under Trust No. 5602, Continental Towers
Associates-I, L.P., Continental Towers, L.L.C., Richard A. Heise and Roland E.
Casati.

 

 

 

- 34 -

 

 



EXHIBIT C

Credit Leases

Any Lease of all or any part of the Property in excess of (x) 90,000 rentable
square feet (inclusive of expansion options), or (y) 20,000 rentable square feet
(inclusive of expansion options) with a term greater than five (5) years
(inclusive of extension options).

 

 

 

 

 

 

 

 